DETAILED ACTION
This action is in response to the original filing on 05/06/2022 and the preliminary amendment filed 10/18/2022.  Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 6, 9, 13, 14, and 17 are objected to because of the following informalities:  
Claims 1, 9, and 17 recite ‘nodes of redacted graph’; however, they should recite - - nodes of the redacted graph - -.
Claims 5 and 13 recite ‘the deconflicted data for the particular node’; however, they should recite - - deconflicted data for the particular node - -.
Claims 6 and 14 recite ‘the deconflicted data for the corresponding nodes of the current graph’; however, they should recite - - deconflicted data for the corresponding nodes of the current graph - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 5, claim 5 recites further comprising: when the one or more nodes of the redacted graph and the corresponding nodes from the current graph represent concurrent versions, comparing data object properties of the one or more nodes to data object properties of the corresponding nodes to determine whether values of the data object properties contain conflicting values; when the values of the data object properties from the one or more nodes and the corresponding nodes contain conflicting values, causing displaying, in the computer graphical user interface, the conflicting values for the data object properties of the one or more nodes and the corresponding nodes; receiving, via the computer graphical user interface, a selection of a particular data value from the conflicting values associated with a particular data object property of a particular node belonging to either the one or more nodes or the corresponding nodes; and assigning the particular data value associated with the particular data object property as the deconflicted data for the particular node.  The specification discloses:
[0071] Conflicting changes may involve manual deconfliction to determine the correct version. To assist a user in manual deconfliction, a most recent common version of a particular data item may be presented to the user along with differences between the most recent common version and each version to be deconflicted. The most recent common version may be a superseded version that was most recently shared by a sending entity and a receiving entity prior to the current divergence in versions. For example, computer 502 at a receiving entity may present an analyst with a superseded version of distinct data object 202 with a data object property 214 of “hazel eyes”. Since both the sending entity and the receiving entity had previously agreed that “hazel eyes” was the correct eye color, “green eyes” may be determined to be the correct version of the data object property 214.

While the specification discloses a manual deconfliction process, the specification does not disclose “displaying, in the computer graphical user interface, the conflicting values for the data object properties of the one or more nodes and the corresponding nodes; receiving, via the computer graphical user interface, a selection of a particular data value from the conflicting values associated with a particular data object property of a particular node belonging to either the one or more nodes or the corresponding nodes; and assigning the particular data value associated with the particular data object property as the deconflicted data for the particular node”

Regarding claim 13, claim 13 contains substantially similar limitations to those found in claim 5.  Consequently, claim 13 is rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites:
[line 8], corresponding nodes from the current graph
[line 9], the corresponding nodes in the current graph
[line 10], the corresponding nodes of the current graph
It is unclear how the different corresponding nodes are intended to relate. For the purposes of examination, this limitations are interested as:
[line 8], first corresponding nodes from the current graph
[line 9], second corresponding nodes in the current graph
[line 10], third corresponding nodes of the current graph

Regarding claims 9 and 17, claims 9 and 17 contains substantially similar limitations to those found in claim 1.  Consequently, claims 9 and 17 are rejected for the same reasons.
Regarding claims 2-8, 10-16, and 18-20, claims 2-8, 10-16, and 18-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17-20 is rejected under 35 U.S.C. 103 as being unpatentable over Segaran (US 20150006587 A1, published 01/01/2015), in view of Kirn (US 8601326 B1, published 12/03/2013). 
	
	Regarding claim 1, Segaran teaches the claim comprising:
A method comprising: receiving a redacted graph comprising nodes and edges, each of the edges connecting two of the nodes, each of the nodes representing a distinct data object, each edge representing one or more relationships between two distinct data objects (Segaran Figs. 1-8; [0001], the basic unit of such a data graph can be a triple that includes two nodes, or entities, and an edge, or relationship; [0013], generating a combined data graph from the first reconciled data graph and the second reconciled data graph on a periodic basis; [0014], generating the first reconciled data graph may occur in response to at least one update to the first source data graph and generating the first reconciled data graph may result in a new version of the reconciled data graph; [0016], the system provides various views of a combinable data graph, each one tailored to a use case or compliance with applicable restrictions, thus harnessing the synergy while still abiding by restrictions applicable to the various sources and accommodating various uses; [0027], the system may take the input from the disparate sources, convert the information into a single identifier space, and combine the disparate inputs in various ways to generate different views of the combined data graph in the graph-based data repository; [0028], the system 100 may include reconciliation engine 112, graph building engine 114, and user interface 116; [0029], the system 100 may receive source data graphs 105, for example 105a, 105b, and 105n where n is any positive integer, from various sources; the source data graphs 105a, 105b, and 105n may be stored in a designated directory, which may be accessible to system 100 or included in system 100; a data graph stores information in the form of nodes and edges, with nodes being connected by edges; a node in a data graph may represent an entity, such as a person, place, item, idea, topic, abstract concept, concrete element, other suitable thing, or any combination of these; entities in the graph may be related to each other by edges, which may represent relationships between entities; [0032], the source data graphs 105 may include information from which a graph, such as the graphs 105a, 105b, and 105c, illustrated in FIG. 2, can be created; the nodes of the data graph may be referred to as entities and the edges may be referred to as relationships between two entities; [0034], if the source data graph has changed, the reconciliation engine 112 may generate a reconciled data graph 120; [0037], some data sources may be considered public, without restrictions. One of the graph view definitions 117 may include each public source, resulting in combined graph view 130a, which can be provided to anyone; as another example, some data sources may be under license for certain uses or by certain groups of people; the graph building engine 114 may generate another combined graph view 130b that includes the licensed data source(s) and one or more publishable data sources; the resulting combined graph view 130b may be stored in a restricted location so that only authorized users or applications have access to the view 130b; [0053], various views may be generated to comply with data restrictions, use cases, or other reasons; [0055], each view may have a set of associated restrictions, so that only certain applications or users may access the view; [0057], in the example of FIG. 6, source graphs 105a and 105b have been used to generate view 130b; view 130b may be generated because source data 105c has a restriction, so it may not be available to particular applications or users; thus, the system can create a view of the combined sources that excludes the information from 105c);
determining that one or more nodes of the redacted graph represent same data objects represented by nodes in a current graph stored on a computing device (Segaran Figs. 1-8 [0009], a new reconciled source data graph for a new source may be added to the combined data graph by updating the graph view definition to include the new reconciled source data graph; the operations may include restricting access to the combined data graph in accordance with a restriction associated with the first source; [0011], storing the first combined data graph in a first location; [0013], generating a combined data graph from the first reconciled data graph and the second reconciled data graph on a periodic basis; [0033], the source data graphs 105 and the corresponding source evidence files 107 are stored on tangible computer-readable storage devices, for instance disk, flash, cache memory, or a combination of these, configured to store data in a semi-permanent or non-transient form; [0034], the reconciliation engine 112 may convert the source data graphs 105 into reconciled data graphs 120; the reconciliation engine 112 may run periodically, for example daily, and check the source directories to determine if the source data graph 105 has changed; if the source data graph has changed, the reconciliation engine 112 may generate a reconciled data graph 120; each source data graph 105a, 105b, and 105n may have a respective reconciled data graph 120a, 120b, and 120n; [0035], if entity A and entity B are each assigned a global identifier, but are later determined to be the same entity and merged into entity A; [0036], the graph building engine 114 may generate a combined data graph, such as combined graph 130a, combined graph 130b, and combined graph 130i using two or more of the reconciled data graphs 120; each reconciled data graph 120 is in the global identifier space the reconciled data graphs can be combined to form a larger, more complete view of the data; duplicate entries may be identified and eliminated; conflicting data may also be identified and eliminated; the graph building engine 114 may keep facts from the trusted source that conflict with facts from a less trusted source; [0037], the resulting combined graph view 130b may be stored in a restricted location so that only authorized users or applications have access to the view 130b; [0052], FIG. 5 illustrates a flow diagram of an example process 500 for building a consolidated data graph view, consistent with disclosed implementations; a graph building engine, such as graph building engine 114 of FIG. 1, may perform process 500 periodically or on-demand to generate a view of the reconciled data graph; [0053], the graph building engine 114 may select reconciled graphs to include in the view (510); the graph building engine 114 may append the triples from the selected reconciled graphs (515));
performing data deconfliction on the one or more nodes of the redacted graph and corresponding nodes from the current graph by comparing data in the one or more nodes of redacted graph to the corresponding nodes in the current graph; updating the corresponding nodes of the current graph to contain deconflicted data based on the one or more nodes of the redacted graph (Segaran Figs. 1-8; [0001], the basic unit of such a data graph can be a triple that includes two nodes, or entities, and an edge, or relationship; [0012], removing duplicate triples from the combined data graph, and removing conflicting triples from the combined data graph; removing duplicate triples includes determining that a first triple and a second triple match, updating a source attribute for the second triple to include the source of the first triple, and deleting the first triple from the combined data graph; [0036], the graph building engine 114 may generate a combined data graph, such as combined graph 130a, combined graph 130b, and combined graph 130i using two or more of the reconciled data graphs 120; each reconciled data graph 120 is in the global identifier space the reconciled data graphs can be combined to form a larger, more complete view of the data; duplicate entries may be identified and eliminated; conflicting data may also be identified and eliminated; the graph building engine 114 may keep facts from the trusted source that conflict with facts from a less trusted source; [0054], the graph building engine may also look for and remove conflicting triples (525); some relationships may have only one object entity for each subject entity; a person may have only one height and one birthdate; the number of relationships allowed for a subject entity may be an attribute of the relationship or edge; the graph building engine 114 may identify relationships with such limits and look for triples that violate the limit; if the entity Tom Cruise has two height relationships in the appended triples, the graph building engine 114 may eliminate one of the conflicting triples; one of the triples may have been a duplicate, so now has an indication that the triple existed in two sources; the graph building engine 114 may select the triple from two sources over the triple from a single source; [0055], the graph building engine 114 may store the remaining triples as a combined graph view (530); [0057], FIG. 6 also illustrates the elimination of conflicting facts; source 105a of FIG. 2 indicates that Mission Impossible was released in 1997; source 105c of FIG. 2 indicates that Mission Impossible was released in 1996; when the graph building engine combines the triples from each source, it may detect that the subject entity Mission Impossible has two different object entities for the released relationship; the graph building engine may eliminate one of the two triples from the combined data graph view);
and causing a view, in a computer graphical user interface, the current graph with updated corresponding nodes (Segaran Figs. 1-8; [0005], the combined data graph being available for querying; [0038], the system 100 may also include a user interface 116 that allows a user of, for example client 180, to set up and maintain graph view definitions 117, to update master evidence file 115, source evidence files 107b, etc; [0055], the graph building engine 114 may store the remaining triples as a combined graph view (530); [0056], FIG. 6 illustrates an example representation of two combined data graph views generated using two or more of the source data graphs of FIG. 2; source graphs 105a, 105b, and 105c have been converted to respective reconciled graphs and combined to form view 130; the graphs are combined at nodes common to two or more graphs, namely Tom Cruise and Mission Impossible; [0057], also in the example of FIG. 6, source graphs 105a and 105b have been used to generate view 130b; view 130b may be generated because source data 105c has a restriction, so it may not be available to particular applications or users; the system can create a view of the combined sources that excludes the information from 105c),
wherein the method is performed by one or more computing devices (Segaran Figs. 1-8 [0027], FIG. 1 is a block diagram of a system 100 in accordance with an example implementation; the system 100 may be used to implement a graph-based data repository that combines information from disparate sources; [0058] FIG. 7 shows an example of a generic computer device 700, which may be system 100, and/or client 180 of FIG. 1, which may be used with the techniques described here)
However, Segaran fails to expressly disclose causing displaying, in a computer graphical user interface, the current graph.  In the same field of endeavor, Kirn teaches:
causing displaying, in a computer graphical user interface, the current graph (Kirn Figs. 1-11; col. 7 [line 4], through data federation system 225, data from various sources may be automatically federated to create multiple person objects 227; col. 9 [line 7], FIG. 4A displays a user interface showing a graph representation 403 of relationships (including relationships or links 404, 405, 406, 407, 408) between the data objects (including data objects 421, 422, 423, 424, 425, 426) that are represented as nodes in the example of FIG. 4; data objects 421-426 are person objects; col. 9 [line 31], in addition to visually showing relationships between the data objects, the user interface may allow various other manipulations; for example, the objects within database 209 may be searched using a search interface 450 (e.g., text string matching of object properties), inspected (e.g., properties and associated data viewed), filtered (e.g., narrowing the universe of objects into sets and subsets by properties or relationships), and statistically aggregated (e.g., numerically summarized based on summarization criteria), among other operations and visualizations; col. 11 [line 40], FIG. 5B illustrates potentially duplicate objects identified by the data quality monitor defined in user interface 510 of FIG. 5A; two person objects, Bad Person 1 540 and Bad Person 2 542 are identified by the "Duplicate persons" data quality monitor as possibly the same as each other; col. 11 [line 50], FIG. 5C illustrates an example interface 544 that is configured to enable users indicate whether the objects are duplicate and should be resolved, possibly after reviewing additional data related to identified potentially duplicate objects (see FIG. 8C, for example); col. 12 [line 8], FIG. 5D illustrates an example user interface 546 wherein potentially duplicate objects are resolved and results of the resolution are displayed; Bad Person 2 is found to be a potentially duplicate of some other objects; information regarding properties of Bad Person 2, which now include properties of Bad Person 1 that was resolved into Bad Person 2, may be displayed; col. 12 [line 63] – col. 13 [line 12], a user may use the information provided in such a graph view and/or one or more related histogram views (see, e.g., FIG. 8C), for example, to determine whether the objects are duplicates or not; in some other embodiments, the connections between or among the identified objects may be shown in an explorer view, wherein a user may click on an icon that represents an object to find out more details about why certain objects are connected to each other and what makes the objects possible duplicates of one another; the created association may indicate the identical matched properties, or possibly only the properties that are deemed crucial; col. 13 [line 13], the data quality monitor receives input from the user indicating whether or not a set of potential duplicates really are duplicates; the user may review additional properties of identified possible duplicate objects in order to make the determination; col. 13 [line 28], duplicate objects may be resolved by combining the objects into a single object, having properties from each of the two or more determined duplicate objects)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated causing displaying, in a computer graphical user interface, the current graph as suggested in Kirn into Segaran.  Doing so would be desirable because traditional automated data integration may result in various data quality issues. Automatic scripts to search for and resolve such data quality issues may create further data quality problems (see Kirn col. 1 [line 12]).  Problems related to data quality may arise in certain of the person data objects as a result of the automatic integration of data from multiple sources (see Kirn col. 6 [line 38]). Accordingly, due to data quality issues, the federated data through the data federation system 225 may involve all kinds of discrepancies, missing values, and other types of potential problems. These problems may sometimes be difficult to recognize such that the problems may be corrected (see Kirn col. 7 [line 30]).  Additionally, the interface of Kirn would improve the system of Segaran by providing the user additional information to make accurate and informed decisions regarding how to resolve data conflict issues, thereby improving the usefulness of the system.  Additionally, the user interface of Kirn would improve the user interface of Segaran (see [0028], [0038]) by displaying the results of merged graphs and enabling the user to review, confirm, and utilize the resulting data, thereby increasing the usefulness of the system.

Regarding claim 9, claim 9 contains substantially similar limitations to those found in claim 1, the only difference being A computer system comprising: one or more processors; and one or more computer-readable media storing instructions which, when executed by the one or more processors, cause (Segaran Figs. 1-8; [0027], FIG. 1 is a block diagram of a system 100 in accordance with an example implementation; the system 100 may be used to implement a graph-based data repository that combines information from disparate sources; [0058], FIG. 7 shows an example of a generic computer device 700, which may be system 100, and/or client 180 of FIG. 1, which may be used with the techniques described here; [0059], computing device 700 includes a processor 702, memory 704, a storage device 706, and expansion ports 710 connected via an interface 708; [0060], the processor 702 can process instructions for execution within the computing device 700, including instructions stored in the memory 704 or on the storage device 706 to display graphical information for a GUI on an external input/output device, such as display 716; [0062], the computer program product may also contain instructions that, when executed, perform one or more methods, such as those described above; the computer- or machine-readable medium is a storage device such as the memory 704, the storage device 706, or memory on processor 702).  Consequently, claim 9 is rejected for the same reasons.

Regarding claim 17, claim 17 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory storage media storing instructions which, when executed by a processor, cause (Segaran Figs. 1-8; [0015], another aspect of the disclosure can be embodied on a computer-readable medium having recorded and embodied thereon instructions that, when executed by a processor of a computer system, cause the computer system to perform any of the methods disclosed herein; [0062], the computer program product may also contain instructions that, when executed, perform one or more methods, such as those described above; the computer- or machine-readable medium is a storage device such as the memory 704, the storage device 706, or memory on processor 702).  Consequently, claim 17 is rejected for the same reasons.

Regarding claim 2, Segaran in view Kirn teaches all the limitations of claim 1, further comprising:
wherein determining that the one or more nodes of the redacted graph represent the same data objects represented by nodes in the current graph comprises: comparing the nodes of the redacted graph to nodes of the current graph; and determining that the one or more nodes of the redacted graph and one or more nodes of the current graph represent the same data objects based on based on data object properties of the nodes of the redacted graph and the nodes in the current graph (Segaran Figs. 1-8 [0009], a new reconciled source data graph for a new source may be added to the combined data graph by updating the graph view definition to include the new reconciled source data graph; the operations may include restricting access to the combined data graph in accordance with a restriction associated with the first source; [0013], generating the combined data graph may include appending the second set of triples to the first set of triples, identifying a first triple in the first set that matches a second triple in the second set, updating a source attribute for the second triple to reflect a value for the first source, and deleting the first triple; [0034], the reconciliation engine 112 may convert the source data graphs 105 into reconciled data graphs 120; [0035], if entity A and entity B are each assigned a global identifier, but are later determined to be the same entity and merged into entity A; [0036], the graph building engine 114 may generate a combined data graph, such as combined graph 130a, combined graph 130b, and combined graph 130i using two or more of the reconciled data graphs 120; each reconciled data graph 120 is in the global identifier space the reconciled data graphs can be combined to form a larger, more complete view of the data; duplicate entries may be identified and eliminated; conflicting data may also be identified and eliminated; the graph building engine 114 may keep facts from the trusted source that conflict with facts from a less trusted source; [0052], FIG. 5 illustrates a flow diagram of an example process 500 for building a consolidated data graph view, consistent with disclosed implementations; [0053], the graph building engine 114 may select reconciled graphs to include in the view (510); the graph building engine 114 may append the triples from the selected reconciled graphs (515); triples having the same subject entities and relationships (predicates) are grouped together; if duplicate triples are found, the graph building engine 114 may eliminate one of the triples; [0054], if the entity Tom Cruise has two height relationships in the appended triples, the graph building engine 114 may eliminate one of the conflicting triples; [0057], it may detect that the subject entity Mission Impossible has two different object entities for the released relationship)
Regarding claims 10 and 18, claims 10 and 18 contain substantially similar limitations to those found in claim 2.  Consequently, claims 10 and 18 are rejected for the same reasons.

Regarding claim 3, Segaran in view Kirn teaches all the limitations of claim 1, further comprising:
wherein performing data deconfliction on the one or more nodes of the redacted graph and corresponding nodes from the current graph comprises: comparing the one or more nodes of the redacted graph to the corresponding nodes from the current graph; and when the one or more nodes of the redacted graph and the corresponding nodes from the current graph represent different versions of the same data objects, selecting nodes that represent a most recent version (Segaran Figs. 1-8; [0001], the basic unit of such a data graph can be a triple that includes two nodes, or entities, and an edge, or relationship; [0012], removing duplicate triples from the combined data graph, and removing conflicting triples from the combined data graph; removing duplicate triples includes determining that a first triple and a second triple match, updating a source attribute for the second triple to include the source of the first triple, and deleting the first triple from the combined data graph; [0036], the graph building engine 114 may generate a combined data graph, such as combined graph 130a, combined graph 130b, and combined graph 130i using two or more of the reconciled data graphs 120; each reconciled data graph 120 is in the global identifier space the reconciled data graphs can be combined to form a larger, more complete view of the data; duplicate entries may be identified and eliminated; conflicting data may also be identified and eliminated; the graph building engine 114 may keep facts from the trusted source that conflict with facts from a less trusted source; [0039], to add an additional source for inclusion in one or more combined graph views, the new source data graph and the new source evidence file may simply be stored in the specific directory, or in a sub-directory of the specific directory (nodes representing a most recent version); [0049], the record is added to the master evidence file so that the master evidence file can properly assign the global identifier in the future; the global identifier that was in the master evidence file may receive an indication, such as a flag, mark, time-stamp, etc., that indicates that the identifier is a prior identifier so that it is not chosen over the newly added global identifier in the future (nodes representing a most recent version); [0054], the graph building engine may also look for and remove conflicting triples (525); some relationships may have only one object entity for each subject entity; a person may have only one height and one birthdate; the number of relationships allowed for a subject entity may be an attribute of the relationship or edge; the graph building engine 114 may identify relationships with such limits and look for triples that violate the limit; if the entity Tom Cruise has two height relationships in the appended triples, the graph building engine 114 may eliminate one of the conflicting triples; one of the triples may have been a duplicate, so now has an indication that the triple existed in two sources; the graph building engine 114 may select the triple from two sources over the triple from a single source; [0055], the graph building engine 114 may store the remaining triples as a combined graph view (530); [0057], FIG. 6 also illustrates the elimination of conflicting facts; source 105a of FIG. 2 indicates that Mission Impossible was released in 1997; source 105c of FIG. 2 indicates that Mission Impossible was released in 1996; when the graph building engine combines the triples from each source, it may detect that the subject entity Mission Impossible has two different object entities for the released relationship; the graph building engine may eliminate one of the two triples from the combined data graph view)

Regarding claims 11 and 19, claims 11 and 19 contain substantially similar limitations to those found in claim 3.  Consequently, claims 11 and 19 are rejected for the same reasons.

Regarding claim 4, Segaran in view Kirn teaches all the limitations of claim 3, further comprising:
wherein selecting the nodes that represent the most recent version is based on timestamp values or vector clocks associated with the one or more nodes of the redacted graph and the corresponding nodes from the current graph (Segaran Figs. 1-8; [0001], the basic unit of such a data graph can be a triple that includes two nodes, or entities, and an edge, or relationship; [0012], removing duplicate triples from the combined data graph, and removing conflicting triples from the combined data graph; removing duplicate triples includes determining that a first triple and a second triple match, updating a source attribute for the second triple to include the source of the first triple, and deleting the first triple from the combined data graph; [0036], the graph building engine 114 may generate a combined data graph, such as combined graph 130a, combined graph 130b, and combined graph 130i using two or more of the reconciled data graphs 120; each reconciled data graph 120 is in the global identifier space the reconciled data graphs can be combined to form a larger, more complete view of the data; duplicate entries may be identified and eliminated; conflicting data may also be identified and eliminated; the graph building engine 114 may keep facts from the trusted source that conflict with facts from a less trusted source; [0039], to add an additional source for inclusion in one or more combined graph views, the new source data graph and the new source evidence file may simply be stored in the specific directory, or in a sub-directory of the specific directory (nodes representing a most recent version); [0049], the record is added to the master evidence file so that the master evidence file can properly assign the global identifier in the future; the global identifier that was in the master evidence file may receive an indication, such as a flag, mark, time-stamp, etc., that indicates that the identifier is a prior identifier so that it is not chosen over the newly added global identifier in the future (nodes representing a most recent version); [0054], the graph building engine may also look for and remove conflicting triples (525); some relationships may have only one object entity for each subject entity; a person may have only one height and one birthdate; the number of relationships allowed for a subject entity may be an attribute of the relationship or edge; the graph building engine 114 may identify relationships with such limits and look for triples that violate the limit; if the entity Tom Cruise has two height relationships in the appended triples, the graph building engine 114 may eliminate one of the conflicting triples; one of the triples may have been a duplicate, so now has an indication that the triple existed in two sources; the graph building engine 114 may select the triple from two sources over the triple from a single source; [0055], the graph building engine 114 may store the remaining triples as a combined graph view (530); [0057], FIG. 6 also illustrates the elimination of conflicting facts; source 105a of FIG. 2 indicates that Mission Impossible was released in 1997; source 105c of FIG. 2 indicates that Mission Impossible was released in 1996; when the graph building engine combines the triples from each source, it may detect that the subject entity Mission Impossible has two different object entities for the released relationship; the graph building engine may eliminate one of the two triples from the combined data graph view)

Regarding claims 12 and 20, claims 12 and 20 contain substantially similar limitations to those found in claim 4.  Consequently, claims 12 and 20 are rejected for the same reasons.

Regarding claim 5, Segaran in view Kirn teaches all the limitations of claim 3, further comprising:
further comprising: when the one or more nodes of the redacted graph and the corresponding nodes from the current graph represent concurrent versions, comparing data object properties of the one or more nodes to data object properties of the corresponding nodes to determine whether values of the data object properties contain conflicting values; when the values of the data object properties from the one or more nodes and the corresponding nodes contain conflicting values, causing comparing the conflicting values for the data object properties of the one or more nodes and the corresponding nodes; receiving a selection of a particular data value from the conflicting values associated with a particular data object property of a particular node belonging to either the one or more nodes or the corresponding nodes; and assigning the particular data value associated with the particular data object property as the deconflicted data for the particular node (Segaran Figs. 1-8 [0009], a new reconciled source data graph for a new source may be added to the combined data graph by updating the graph view definition to include the new reconciled source data graph; the operations may include restricting access to the combined data graph in accordance with a restriction associated with the first source; [0013], generating the combined data graph may include appending the second set of triples to the first set of triples, identifying a first triple in the first set that matches a second triple in the second set, updating a source attribute for the second triple to reflect a value for the first source, and deleting the first triple; [0034], the reconciliation engine 112 may convert the source data graphs 105 into reconciled data graphs 120; [0035], if entity A and entity B are each assigned a global identifier, but are later determined to be the same entity and merged into entity A; [0036], the graph building engine 114 may generate a combined data graph, such as combined graph 130a, combined graph 130b, and combined graph 130i using two or more of the reconciled data graphs 120; each reconciled data graph 120 is in the global identifier space the reconciled data graphs can be combined to form a larger, more complete view of the data; duplicate entries may be identified and eliminated; conflicting data may also be identified and eliminated; the graph building engine 114 may keep facts from the trusted source that conflict with facts from a less trusted source; [0052], FIG. 5 illustrates a flow diagram of an example process 500 for building a consolidated data graph view, consistent with disclosed implementations; [0053], the graph building engine 114 may select reconciled graphs to include in the view (510); the graph building engine 114 may append the triples from the selected reconciled graphs (515); triples having the same subject entities and relationships (predicates) are grouped together; if duplicate triples are found, the graph building engine 114 may eliminate one of the triples; [0054], if the entity Tom Cruise has two height relationships in the appended triples, the graph building engine 114 may eliminate one of the conflicting triples; [0057], it may detect that the subject entity Mission Impossible has two different object entities for the released relationship)
Kirn further teaches:
comparing data object properties of the one or more nodes to data object properties of the corresponding nodes to determine whether values of the data object properties contain conflicting values; when the values of the data object properties from the one or more nodes and the corresponding nodes contain conflicting values, causing displaying, in the computer graphical user interface, the conflicting values for the data object properties of the one or more nodes and the corresponding nodes; receiving, via the computer graphical user interface, a selection of a particular data value from the conflicting values associated with a particular data object property of a particular node belonging to either the one or more nodes or the corresponding nodes; and assigning the particular data value associated with the particular data object property as the deconflicted data for the particular node (Kirn Figs. 1-11; col. 9 [line 7], FIG. 4A displays a user interface showing a graph representation 403 of relationships (including relationships or links 404, 405, 406, 407, 408) between the data objects (including data objects 421, 422, 423, 424, 425, 426) that are represented as nodes in the example of FIG. 4; data objects 421-426 are person objects; col. 11 [line 12], if a user has specified 4 properties and a minimum match of 2 (as shown in the example of FIG. 5A), matching at least two of the specified properties between two person objects would be deemed sufficient for identifying those two objects as potentially duplicate objects; the following properties are selected to be matched on: name, date of birth, Social Security Number, and license number; col. 11 [line 40], FIG. 5B illustrates potentially duplicate objects identified by the data quality monitor defined in user interface 510 of FIG. 5A; two person objects, Bad Person 1 540 and Bad Person 2 542 are identified by the "Duplicate persons" data quality monitor as possibly the same as each other; col. 11 [line 50], FIG. 5C illustrates an example interface 544 that is configured to enable users indicate whether the objects are duplicate and should be resolved, possibly after reviewing additional data related to identified potentially duplicate objects (see FIG. 8C, for example); col. 12 [line 8], FIG. 5D illustrates an example user interface 546 wherein potentially duplicate objects are resolved and results of the resolution are displayed; Bad Person 2 is found to be a potentially duplicate of some other objects; information regarding properties of Bad Person 2, which now include properties of Bad Person 1 that was resolved into Bad Person 2, may be displayed; col. 12 [line 63] – col. 13 [line 12], a user may use the information provided in such a graph view and/or one or more related histogram views (see, e.g., FIG. 8C), for example, to determine whether the objects are duplicates or not; in some other embodiments, the connections between or among the identified objects may be shown in an explorer view, wherein a user may click on an icon that represents an object to find out more details about why certain objects are connected to each other and what makes the objects possible duplicates of one another; the created association may indicate the identical matched properties, or possibly only the properties that are deemed crucial; col. 13 [line 13], the data quality monitor receives input from the user indicating whether or not a set of potential duplicates really are duplicates; the user may review additional properties of identified possible duplicate objects in order to make the determination; col. 13 [line 28], duplicate objects may be resolved by combining the objects into a single object, having properties from each of the two or more determined duplicate objects; col. 16 [line 12], two potentially duplicate objects may be connected by an association named "possibly same as," showing that the two objects are deemed to be possible duplicates; depending on the embodiment, the graphical user interface may also include property values showing why the identified objects are included; col. 17 [line 55], FIG. 8C illustrates an example user interface 870 wherein a group of possibly duplicate person objects are displayed and properties of these person objects are shown to indicate properties of the objects, which may be useful to the user in determining whether the objects really are duplicates; col. 14 [line 34], if several person objects share the same Social Security Number, phone number, date of birth, then they might be considered duplicates)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated comparing data object properties of the one or more nodes to data object properties of the corresponding nodes to determine whether values of the data object properties contain conflicting values; when the values of the data object properties from the one or more nodes and the corresponding nodes contain conflicting values, causing displaying, in the computer graphical user interface, the conflicting values for the data object properties of the one or more nodes and the corresponding nodes; receiving, via the computer graphical user interface, a selection of a particular data value from the conflicting values associated with a particular data object property of a particular node belonging to either the one or more nodes or the corresponding nodes; and assigning the particular data value associated with the particular data object property as the deconflicted data for the particular node as suggested in Kirn into Segaran.  Doing so would be desirable because traditional automated data integration may result in various data quality issues. Automatic scripts to search for and resolve such data quality issues may create further data quality problems (see Kirn col. 1 [line 12]).  Problems related to data quality may arise in certain of the person data objects as a result of the automatic integration of data from multiple sources (see Kirn col. 6 [line 38]).  Additionally, the interface of Kirn would improve the system of Segaran by providing the user additional information to make accurate and informed decisions regarding how to resolve data conflict issues, thereby improving the usefulness of the system.

Regarding claim 13, claim 13 contains substantially similar limitations to those found in claim 5.  Consequently, claim 13 is rejected for the same reasons.

Regarding claim 6, Segaran in view Kirn teaches all the limitations of claim 5, further comprising:
further comprising: when the values of the data object properties from the one or more nodes and the corresponding nodes do not contain conflicting values, combining the values of the data object properties from the one or more nodes and the corresponding nodes to represent the deconflicted data for the corresponding nodes of the current graph (Segaran Figs. 1-8 [0009], a new reconciled source data graph for a new source may be added to the combined data graph by updating the graph view definition to include the new reconciled source data graph; the operations may include restricting access to the combined data graph in accordance with a restriction associated with the first source; [0013], generating the combined data graph may include appending the second set of triples to the first set of triples; [0036], the graph building engine 114 may generate a combined data graph, such as combined graph 130a, combined graph 130b, and combined graph 130i using two or more of the reconciled data graphs 120; each reconciled data graph 120 is in the global identifier space the reconciled data graphs can be combined to form a larger, more complete view of the data; [0052], FIG. 5 illustrates a flow diagram of an example process 500 for building a consolidated data graph view, consistent with disclosed implementations; [0053], the graph building engine 114 may select reconciled graphs to include in the view (510); the graph building engine 114 may append the triples from the selected reconciled graphs (515); [0056], FIG. 6 illustrates an example representation of two combined data graph views generated using two or more of the source data graphs of FIG. 2; source graphs 105a, 105b, and 105c have been converted to respective reconciled graphs and combined to form view 130; the graphs are combined at nodes common to two or more graphs, namely Tom Cruise and Mission Impossible; [0057], also in the example of FIG. 6, source graphs 105a and 105b have been used to generate view 130b)

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 6.  Consequently, claim 14 is rejected for the same reasons.

Regarding claim 7, Segaran in view Kirn teaches all the limitations of claim 1, further comprising:
further comprising, upon performing the data deconfliction on the one or more nodes of the redacted graph and corresponding nodes from the current graph, maintaining copies of conflicted changes associated with the corresponding nodes from the current graph (Segaran Figs. 1-8; [0006], generating the combined data graph can include determining that a first triple in the combined data graph is a duplicate of a second triple, moving metadata about the first triple to the second triple, and deleting the first triple from the combined data graph; the metadata can include a source of the first triple, so that after moving the metadata, the second triple is associated with the source of the first triple; [0009], a new reconciled source data graph for a new source may be added to the combined data graph by updating the graph view definition to include the new reconciled source data graph; the operations may include restricting access to the combined data graph in accordance with a restriction associated with the first source; [0013], generating the combined data graph may include appending the second set of triples to the first set of triples, identifying a first triple in the first set that matches a second triple in the second set, updating a source attribute for the second triple to reflect a value for the first source, and deleting the first triple; [0034], the reconciliation engine 112 may convert the source data graphs 105 into reconciled data graphs 120; [0035], if entity A and entity B are each assigned a global identifier, but are later determined to be the same entity and merged into entity A; [0036], the graph building engine 114 may generate a combined data graph, such as combined graph 130a, combined graph 130b, and combined graph 130i using two or more of the reconciled data graphs 120; each reconciled data graph 120 is in the global identifier space the reconciled data graphs can be combined to form a larger, more complete view of the data; duplicate entries may be identified and eliminated; conflicting data may also be identified and eliminated; the graph building engine 114 may keep facts from the trusted source that conflict with facts from a less trusted source; [0044], the reconciliation engine may then generate the reconciled data graph for the source using the reconciled triples and replacement triples (340); [0045], the reconciliation engine may retain previously generated reconciled data graphs; [0052], FIG. 5 illustrates a flow diagram of an example process 500 for building a consolidated data graph view, consistent with disclosed implementations; [0053], the graph building engine 114 may select reconciled graphs to include in the view (510); the graph building engine 114 may append the triples from the selected reconciled graphs (515); triples having the same subject entities and relationships (predicates) are grouped together; if duplicate triples are found, the graph building engine 114 may eliminate one of the triples; however, in order to preserve the source of each triple, the graph building engine 114 may update metadata for the preserved triple to indicate that the triple was found in two different sources; the metadata can be stored as an attribute of the triple; [0054], if the entity Tom Cruise has two height relationships in the appended triples, the graph building engine 114 may eliminate one of the conflicting triples; [0057], it may detect that the subject entity Mission Impossible has two different object entities for the released relationship)

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 7.  Consequently, claim 15 is rejected for the same reasons.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Segaran in view of Kirn in further view of Bunker et al. (US 20060075503 A1, published 04/06/2006), hereinafter Bunker.

Regarding claim 8, Segaran in view Kirn teaches all the limitations of claim 1, further comprising:
further comprising: wherein access control classifications associated with nodes of the redacted graph have been redacted prior to receiving the redacted graph; receiving access control input assigning a new access control classification to a particular node of the corresponding nodes in the current graph; and assigning the new access control classification to the particular node (Segaran Figs. 1-8; [0004], the system may restrict access to the various views, so that access to a particular view complies with restrictions that apply to the sources included in the view; [0009], the operations may include restricting access to the combined data graph in accordance with a restriction associated with the first source; [0013], generating a combined data graph from the first reconciled data graph and the second reconciled data graph on a periodic basis; [0014], generating the first reconciled data graph may occur in response to at least one update to the first source data graph and generating the first reconciled data graph may result in a new version of the reconciled data graph; [0016], the system provides various views of a combinable data graph, each one tailored to a use case or compliance with applicable restrictions; [0027], the system may take the input from the disparate sources, convert the information into a single identifier space, and combine the disparate inputs in various ways to generate different views of the combined data graph in the graph-based data repository; [0037], graph view definitions 117 may also indicate what restrictions are placed on the resulting combined graph view 130; some data sources may be under license for certain uses or by certain groups of people; the graph building engine 114 may generate another combined graph view 130b that includes the licensed data source(s) and one or more publishable data sources; the resulting combined graph view 130b may be stored in a restricted location so that only authorized users or applications have access to the view 130b; [0055], each view may have a set of associated restrictions, so that only certain applications or users may access the view; [0057], view 130b may be generated because source data 105c has a restriction, so it may not be available to particular applications or users)
However, Segaran in view Kirn fail to expressly disclose receiving, via the computer graphical user interface, access control input.  In the same field of endeavor, Bunker teaches:
receiving, via the computer graphical user interface, access control input (Bunker Figs. 1-46; [0086], referring now to FIGS. 10-12, there are illustrated the user interfaces for editing taxonomy nodes (FIG. 10); each of these screens would be accessed by clicking on the appropriate edit button 918 associated with a particular node; the nodes editing screen illustrated in FIG. 10 includes the node details title 1002 including the node name 1004 assigned by a user which may be edited, a description 1006 associated by the user which may also be edited and the parent node 1008 to which the node is connected; the node detail also includes a permissions section 1010 having the permissions assigned to particular groups of users 1012 and individual users 1014 attached to the node; the permissions assigned to associated groups and users include view 1016, edit 1018, delete 1020 and permissions 1022; each of these may either be checked or unchecked to provide or remove the permission from the group or user within the node details screen; [0087], the view permission 1016 provides the ability for a user or group to see a set of nodes they are attached to)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated receiving, via the computer graphical user interface, access control input as suggested in Bunker into Segaran in view of Kirn.  Doing so would be desirable because known security vulnerabilities present the greatest electronic security risks now confronting network organizations (see Bunker [0003]).  One reason that previous approaches have not proven sufficient for today's computing ecosystem enterprises is due to their having insufficient flexibility and sophistication (see Bunker [0007]).  What is clearly needed is a consistent preventative vulnerability management process that can be systematically applied, maintained and measured across large scale distributed ecosystem environments (see Bunker [0008]).  Additionally, the system of Bunker would improve the system of Segaran by providing the user flexibility with respect to assigning permissions to a node in a combined graph beyond the restrictions inherited from the source graph (see Segaran [0004]).  Flexibly adding desired permissions would increase the ability to share data across various users, groups, and organizations with improved security, thereby increasing the usefulness of the system.

Regarding claim 16, claim 16 contains substantially similar limitations to those found in claim 8.  Consequently, claim 16 is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lemcke (US 20130246480 A1) see 1-8 and [0029-0036].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143